Case 1:20-cv-00282-DDD-JPM Document 28 Filed 07/26/21 Page 1of1PagelD#: 129

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
LEVOUR JILES, CIVIL DOCKET NO. 1:20-CV-00282
Plaintiff
VERSUS JUDGE DRELL
W.S. SANDY MCCAIN, ET AL.,
Defendants MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Defendants’ Motion to Dismiss (ECF No. 15) is
GRANTED IN PART and Jiles’s claims against LeBlanc, Longino, and Bordelon in
their official capacities, and LeBlanc in his personal capacity, are DISMISSED
WITHOUT PREJUDICE. Defendants’ Motion to Dismiss (ECF NO. 15) is DENIED

IN PART as to Jiles’s claims against Longino and Bordelon in their personal

 

capacities.
THUS ORDERED AND SIGNED in Chambers at LEN AN DEI, Louisiana
J Lo
on this 2&day of 6 Ly , 2021.

we SO

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
